        Case 4:11-cr-00021-BMM Document 95 Filed 12/22/20 Page 1 of 1



                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,
                                                    CR-11-21-GF-BMM
       vs.

                                                          ORDER
JOSEPH MICHAEL SURE CHIEF,

                        Defendant.

      Defendant Joseph Michael Sure Chief has moved for early termination of his

current term of supervised release. (Doc. 91). The Government does not object.

(Doc. 92). The Court conducted a hearing on the motion on December 22, 2020.

Sure Chief’s many supporters before the Court advocated for Sure Chief’s

commitment and progress toward the accomplishment of his goals. The Court

determines that good cause exists to grant Sure Chief’s motion for early

termination of his supervised release term.

       Accordingly, IT IS HEREBY ORDERED that Sure Chief’s Motion for

Early Termination of Supervised Release (Doc. 91) is GRANTED.

      DATED this 22nd day of December, 2020.
